DECISION
Plaintiffs appealed Defendant's denial of their claimed dependents for tax year 2008. Defendant's Answer, filed December 9, 2010, stated that "matters relating to the dependent issues have already been resolve[d]."
A case management conference was held on January 26, 2011. Plaintiff (Frumencio Ruiz-Carapia) appeared on behalf of Plaintiffs. Plaintiff does not speak English and an interpreter was not present. Defendant's representative confirmed the information submitted in its Answer is correct.
Because Plaintiff could not understand the conversation, the court is issuing a decision addressing the issue stated in Plaintiffs' Complaint and the agreement reached by the parties. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant agrees that Plaintiffs are entitled to the dependents claimed on their 2008 Oregon state income tax return.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 27, 2011. The Court filed and entered this document on January27, 2011.